DETAILED ACTION
This Office Action is in response to Applicant’s arguments submitted on March 11, 2022 for Application# 16/356,240.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-23 are pending, of which claims 1-3, 5-10, 12-17, and 21-23 are rejected under 35 U.S.C. 103.

No claims are amended.
Claims 4, 11  and 18-20 are canceled.
Claim 23 is newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 14, 15, 21 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Parkkinen et al. US 2012/0215752 A1 (hereinafter ‘Parkkinen’) in view of Choy et al. US 5,960,194 (hereinafter ‘Choy’).

As per claim 1, Parkkinen disclose, A computer-implemented method comprising (Parkkinen: paragraph 0008: disclose computer implemented method):
receiving a user selection (Parkkinen: paragraph 0031: disclose based on selection rules specified by the user, where examiner equates selection rules to receiving a user selection, which are selection rules) of one of an in-memory store (Parkkinen: Fig. 1 Element 16: Paragraph 0023: one part of the database table located in the memory) or a disk store (Parkkinen: Fig. 1 Element 20: Paragraph 0023: other part of the database table located on the disk) on which to create an index for a multi-store table of a multi-tiered database (Parkkinen: Fig. 2 Element 10 and paragraph 0027: disclose a hybrid index that is created for a hybrid database that is stored on two tiers that is in-memory and Disk, which examiner equates to multi-tiered database), wherein the multi-store table includes both a first set of data stored on the memory store (Parkkinen: Fig. 1 Element 16: Paragraph 0023: one part of the database table located in the memory and multi-store table is equated to hybrid database) and a second set of data stored on the disk store (Parkkinen: Fig. 1 Element 20: Paragraph 0023: other part of the database table located on the disk).
It is noted, however, Parkkinen did not specifically detail the aspects of
selecting, based on the request, either the first set of data in the memory store or the second set of data on the disk store on which to create the index; 
generating the index for the selected set of data of the multi-store table; and
storing the index on either the disk store or the memory store as corresponding to the selected set of data for which the index was generated as recited in claim 1.
On the other hand, Choy achieved the aforementioned limitations by providing mechanisms of 
selecting, based on the request (Choy: Col 10 Lines 15-17: disclose creating Local index for each partition), either the first set of data in the memory store or the second set of data on the disk store on which to create the index (Choy: Col 4 Lines 65-67: disclose multi-tiered indexing and Col 5 Lines 25-28: disclose distributed database multi-tiered and Col 7 Lines 25-30: disclose large database object over multiple storage groups ‘multi-tiered’ and in the memory store or disk store is taught by primary prior art above); 
generating the index for the selected set of data of the multi-store table (Choy: Col 4 Lines 65-67: disclose multi-tiered indexing and Col 5 Lines 25-28: disclose distributed database multi-tiered and Col 8 Lines 8-12: disclose creating and user to specify of the Global Index); and
storing the index on either the disk store or the memory store as corresponding to the selected set of data for which the index was generated (Choy: Col 5 Lines 5-9: disclose Global Index and a Local Index are co-located with the corresponding partition at the same node and Col 7 Lines 25-30: disclose large database object over multiple storage groups ‘multi-tiered’).
Choy and Parkkinen are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Managing Storage Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Choy and Parkkinen because they are both directed to managing storage systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Choy with the method described by Parkkinen in order to solve the problem posed.
The motivation for doing so would have been to enhance data access efficiency by providing an efficient and dynamic indexing solution that scales with the degree of partitioning, and which ultimately significantly improves the scalability of the partitioned database (Choy: Col 6 Lines 29-33).
Therefore, it would have been obvious to combine Choy with Parkkinen to obtain the invention as specified in instant claim 1.

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Parkkinen did not specifically detail the aspects of
receiving a second request to generate a second index for an unselected set of data of multi-store table different from the selected set of data; 
generating the second index for the unselected set of data; 
storing the second index on either the memory store or the disk store as corresponding to a storage location of the unselected set of data, wherein both the memory store and the disk store include at least one index for the multi-store table as recited in claim 7.
On the other hand, Choy achieved the aforementioned limitations by providing mechanisms of 
receiving a second request to generate a second index for an unselected set of data of multi-store table different from the selected set of data (Choy: Col 6 Lines 49-53: disclose local indexes on an object partition of the database. Therefore, indexes are created as new partition objects are created on the table in different node); 
generating the second index for the unselected set of data (Choy: Col 6 Lines 49-53: disclose local indexes on an object partition of the database. Therefore, indexes are created as new partition objects are created on the table in different node); 
storing the second index on either the memory store or the disk store as corresponding to a storage location of the unselected set of data, wherein both the memory store and the disk store include at least one index for the multi-store table (Choy: Col 6 Lines 49-53: disclose local indexes on an object partition of the database. Therefore, indexes are created as new partition objects are created on the table in different node).

As per claim 8, Parkkinen disclose, A system comprising: a memory; and at least one processor coupled to the memory and configured to (Parkkinen: paragraph 0042: disclose a computer system with processor and memory): remaining limitations are similar to claim 1. Therefore, examiner rejects these limitations under the same rationale as claim 1.

As per claim 14, most the remaining limitations are similar to claim 7. Therefore, examiner rejects these limitations under the same rationale as claim 7.

As per claim 15, Parkkinen disclose, A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising (Parkkinen: paragraph 0042: disclose a computer readable device): remaining limitations are similar to claim 1. Therefore, examiner rejects these limitations under the same rationale as claim 1.

As per claim 21, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Parkkinen disclose, determining that the request indicates a selection of both the in-memory store and the disk store on which to create the index (Parkkinen: paragraph 0017: disclose create an indexed with both an in-memory index and with a separate on-disk index).

As per claim 22, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Parkkinen did not specifically detail the aspects of
wherein the user selection is based on which one of the in-memory store or a disk store includes a majority of data of the table as recited in claim 22.
On the other hand, Choy achieved the aforementioned limitations by providing mechanisms of  wherein the user selection is based on which one of the in-memory store or a disk store includes a majority of data of the table (Choy: Col 4 Lines 65-67: disclose multi-tiered indexing and Col 5 Lines 25-28: disclose distributed database multi-tiered and Col 7 Lines 25-30: disclose large database object over multiple storage groups ‘multi-tiered’ and in the memory store or disk store is taught by primary prior art above).

Claims 2-4, 5-6, 9-10, 12-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Parkkinen et al. US 2012/0215752 A1 (hereinafter ‘Parkkinen’) in view of Choy et al. US 5,960,194 (hereinafter ‘Choy’) as applied to claims 1, 8 and 15, and further in view of Veit Bolik US 2015/0379056 A1 (hereinafter ‘Bolik’).

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, neither Parkkinen nor Choy specifically detail the aspects of
wherein the memory store includes an in-memory database structure configured to store the first set of data as recited in claim 2.
On the other hand, Bolik achieved the aforementioned limitations by providing mechanisms of
wherein the memory store includes an in-memory database structure configured to store the first set of data (Bolik: Fig. 2a, Element 140: First Storage equates to in-memory Element 100: database structure to store the first set of data).
The motivation for doing so would have been to optimally access the data at different storage levels, so that data queries load and/or process correct portions of "hot" and/or "cold" data (Bolik: paragraph 0005).
Choy, Parkkinen and Bolik are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Managing Storage Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Choy, Parkkinen and Bolik because they are both directed to managing storage systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Bolik and Parkkinen with the method described by Choy in order to solve the problem posed.
Therefore, it would have been obvious to combine Bolik and Parkkinen with Choy to obtain the invention as specified in instant claim 2.

As per claim 4, most of the limitations of this claim have been noted in the rejection of claims 1, 2 and 3 above. 
It is noted, however, neither Parkkinen nor Choy specifically detail the aspects of
wherein the first data of the multi-store table is stored in at least a first partition on the in-memory database structure, and the second set of data is stored in at least a second partition in the disk database structure, and wherein the partitions are transferrable between the in-memory database structure and the disk database structure as recited in claim 4.
On the other hand, Bolik achieved the aforementioned limitations by providing mechanisms of
wherein the first data of the multi-store table is stored in at least a first partition on the in-memory database structure (Bolik: Fig. 2a, Element 140: First Storage equates to in-memory Element 100: database structure to store the first set of data), and the second set of data is stored in at least a second partition in the disk database structure (Bolik: Fig. 2b, Element 141: Second Storage equates to disk Element 100: database structure to store the second set of data of the multi-store table), and wherein the partitions are transferrable between the in-memory database structure and the disk database structure (Bolik: paragraph 0008: disclose moving ‘transferrable” between partitions, where the partitions are storage on first and second storage).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, neither Parkkinen nor Choy specifically detail the aspects of
updating a metadata flag to indicate on which set of data the index for the multi-store table was generated as recited in claim 5.
On the other hand, Bolik achieved the aforementioned limitations by providing mechanisms of
updating a metadata flag to indicate on which set of data the index for the multi-store table was generated (Bolik: paragraph 0075: disclose metadata describing the index table).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claims 1 and 5 above. 
It is noted, however, neither Parkkinen nor Choy specifically detail the aspects of
receiving a query on the multi-store table; and processing the query using the stored index as recited in claim 6.
On the other hand, Bolik achieved the aforementioned limitations by providing mechanisms of
receiving a query on the multi-store table (Bolik: paragraph 0013: disclose execute a query); and processing the query using the stored index (Bolik: paragraph 0019: disclose query partition associated with the primary key using the index rows).

As per claim 9, most the remaining limitations are similar to claim 2. Therefore, examiner rejects these limitations under the same rationale as claim 2.

As per claim 10, most the remaining limitations are similar to claim 3. Therefore, examiner rejects these limitations under the same rationale as claim 3.

As per claim 12, most the remaining limitations are similar to claim 5. Therefore, examiner rejects these limitations under the same rationale as claim 5.

As per claim 13, most the remaining limitations are similar to claim 6. Therefore, examiner rejects these limitations under the same rationale as claim 6.

As per claim 16, most the remaining limitations are similar to claim 2. Therefore, examiner rejects these limitations under the same rationale as claim 2.

As per claim 17, most the remaining limitations are similar to claim 3. Therefore, examiner rejects these limitations under the same rationale as claim 3.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Parkkinen et al. US 2012/0215752 A1 (hereinafter ‘Parkkinen’) in view of Choy et al. US 5,960,194 (hereinafter ‘Choy’) as applied to claims 1, 8 and 15, and further in view of Bilenko et al. US 2009/0171867 A1 (hereinafter ‘Bilenko’).

As per claim 23, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, neither Parkkinen nor Choy specifically detail the aspects of
 wherein the user selection is based on whether the in-memory store or the disk store includes a greater number of queries as recited in claim 23.
On the other hand, Bilenko achieved the aforementioned limitations by providing mechanisms of
wherein the user selection is based on whether the in-memory store or the disk store includes a greater number of queries (Bilenko: paragraph 0025: disclose the search is performed in higher tier that are typically smaller but have faster access and retrieval times when compared to lower tiers. Retrieval is not performed in lower tiers. Examiner argues that the in-memory is known for faster access and smaller storage and the prior art implies that greater number of queries are performed on higher tier since the retrieval is optional on lower tiers).
The motivation for doing so would have been to select a tier of an index in which to place a web page as a function of the web page's relative importance as determined by some metric, such as a static rank of the web page (Bilenko: paragraph 0004).
Choy, Parkkinen and Bilenko are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Managing Storage Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Choy, Parkkinen and Bilenko because they are both directed to managing storage systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Bilenko and Parkkinen with the method described by Choy in order to solve the problem posed.
Therefore, it would have been obvious to combine Bilenko and Parkkinen with Choy to obtain the invention as specified in instant claim 23.

Response to Arguments

Applicant's arguments filed on March 11, 2022 have been fully considered but they are not persuasive. 
Examiner’s response to applicant’s argument related to claims 1, 8 and 15. 
Applicant argues neither Parkkinen nor Choy teach ‘receiving a user selection of one of an in-memory store or a disk store on which to create an index for a multi-store table of a multi-tiered database,; 
selecting, based on the request, either the first set of data in the memory store or the second set of data on the disk store on which to create the index’. Examiner respectfully disagrees with applicant’s argument. Examiner interprets these claim limitations under BRI (Broadest Reasonable Interpretation) guidelines where examiner without importing limitations from the specification into the claims unnecessarily. Examiner cites sections in Parkkinen et al (US 2012/0215752 A1) prior-art identifies in paragraph 0003 that it is known that in-memory database solutions are built on a principle that all of the data is stored on computer memory, to ensure fast access of the data, examiner argues that index is part of the data. Parkkinen’s propose solution to overcome the issues to overcome of just storing data in in-memory do not use leveraging algorithms that are optimized for in-memory processing even when all the data is processed in-memory as detailed in paragraph 0004. Parkkinen’s invention Is about Index for Hybrid Database to overcome the issues identified of storing all the data in-memory storage. Parkkinen’s in paragraph 0031 discloses selection rules specified by the user, where examiner equates selection rules to receiving a user selection, which are selection rules. Examiner also believes applicant arguments focused on much more narrowly interpreted claim limitations and examiner interpreted claim limitation under BRI guidelines without importing limitations from the specification into the claims unnecessarily.   

MPEP 2106.II.C
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Publication US 2012/0072656 A1 disclose “Non-transitory computer readable medium storing program for maintaining index in multi-tier data structure, includes instruction for providing zone manager to maintain header object pointing to data to be stored in all allocated blocks”
US Patent US 7,047,250 B1 disclose “	Indexing to efficiently manage versioned data in a database system”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159